DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/22 have been fully considered but they are not persuasive.
The applicant’s main argument is:

    PNG
    media_image1.png
    609
    629
    media_image1.png
    Greyscale

However, as explained in the rejection below, the applicant’s arguments do not account for what would be obvious to one of ordinary skill in the art, especially in view of Amann, which shows a self-standing tripod type structure. The applicant’s arguments also do not account for the art’s teaching of adjustable legs, and it would be obvious to one of ordinary skill in the art to adjust the legs to achieve balance, even with two wheels representing two points of a three point ground contact structure.

Drawings
As discussed in the previous rejection, the drawings filed on 03/20/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Note - 35 USC § 101
Claims 1-21 qualify as eligible subject matter under 35 U.S.C. 101. Independent claim 1 is directed to a surveying instrument, which is a structural machine and not an abstract idea, law of nature, or natural phenomenon. Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404) and Dunstan (US Pat 3863945).

With respect to claim 1, Amann et al discloses:
An instrument (figure 1) comprising a monopod which is installed on a reference point (figure 1, reference 14), an instrument main body which is provided at a known distance from a lower end of said monopod and has a known angle with respect to an axis of said monopod and has a reference optical axis (figure 1, reference 5), two auxiliary legs which extend downward from a middle portion of said monopod at a predetermined angle (figure 1, references 7) 
With respect to claim 1, Amann et al differs from the claimed invention in that it does not explicitly disclose:  
a surveying instrument
and wheels provided at the lower ends of said auxiliary legs respectively
wherein said surveying instrument main body comprises a distance measuring unit configured to measure a distance to an object to be measured, a measuring direction image pickup module configured to acquire an observation image including said object to be measured in a predetermined relationship with said reference optical axis, an attitude detector configured to detect the tilts of two axes of said surveying instrument main body with respect to the horizontality, and an arithmetic control module configured to make said distance measuring unit for measuring a predetermined measuring point and make said measuring direction image pickup module for acquiring an image of said object to be measured
and wherein said surveying instrument can stand by itself with the use of said monopod and said two wheels
With respect to claim 1, Ohtomo et al discloses:
a surveying instrument (abstract states, “The invention provides a surveying system, which comprises a surveying instrument …”)
wherein said surveying instrument main body comprises a distance measuring unit configured to measure a distance to an object to be measured (abstract states, “wherein the surveying instrument comprises a measuring unit for performing a distance measurement by projecting a distance measuring light …”), a measuring direction image pickup module configured to acquire an observation image including said object to be measured in a predetermined relationship with said reference optical axis (abstract states, “and by receiving a reflected distance measuring light from the object to be measured, an image pickup unit having an image pickup optical axis …”), an attitude detector configured to detect the tilts of two axes of said surveying instrument main body with respect to the horizontality (abstract states, “an attitude detecting unit …”), and an arithmetic control module configured to make said distance measuring unit for measuring a predetermined measuring point and make said measuring direction image pickup module for acquiring an image of said object to be measured (abstract states, “and an arithmetic processing unit”
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ohtomo et al into the invention of Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing a surveying system.
With respect to claim 1, Dunstan discloses:
and wheels provided at the lower ends of said auxiliary legs respectively (figure 1, references 36 and 38)
and wherein said surveying instrument can stand by itself with the use of said monopod and said two wheels (obvious in view of combination; Primary reference Amann et al teaches a self-standing structure that has three points that touch the ground. One of ordinary skill in the art recognizes that adding wheels to two of the points would still maintain three points that touch the ground, thus providing the obvious foundation for a self-standing structure. Furthermore, both Amann et al and Dunstan disclose adjustability (Amann et al discloses a height adjustment device throughout its disclosure, such as in paragraph 0010, and Dunstan discloses telescopically adjustable legs in column 1, line 34. Even just taking Dunstan by itself, one of ordinary skill in the art would recognize the obviousness of making figure 2 self-standing, by spacing the legs out in an appropriate fashion. It is known that tripods can stand by themselves, even if two of the base points are wheels … the third point just needs to be spaced out in appropriate fashion. 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dunstan into the invention of Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of enabling movement of the instrument.

With respect to claim 2, Amann et al, as modified, discloses:
wherein said monopod comprises a reference plate provided at said lower end of said monopod (figure 1; Amann et al paragraph 0003 states, “Tripods usually have a tripod plate for attaching a laser device …”), a reference target provided on an upper surface of said reference plate (figure 1; paragraph 0029 states, “The height adjustment of the stand 2 from an actual position 26 to a desired target position 27 …”), and a ferrule provided on a lower surface of said reference plate in such a manner that a center of said reference target coincides with an axis, and said ferrule coincides with said reference point (figure 1, see center leg)

With respect to claims 3 and 9, Amann et al, as modified, discloses:
wherein each of said wheels further comprises a fixing means for preventing a rolling of said wheels (Dunstan shows wheels attached to bracket assemblies, that keep the wheels positioned in a state where they are not moving.)

With respect to claims 4 and 10-11, Amann et al, as modified, discloses:
wherein said surveying instrument main body is longitudinally rotatably and laterally rotatably provided on said monopod (Paragraph 0017 of Ohtomo et al states, “the attitude detecting unit comprises a tilt detecting unit as rotably supported around two axes perpendicular each other … “; see also rotation angles for X, Y, and Z axes in figure 13 of Ohtomo et al) and further comprises a longitudinal rotation detector configured to detect a longitudinal rotation angle of said surveying instrument main body and a lateral rotation detector configured to detect a lateral rotation angle of said surveying instrument main body (Ohtomo et al paragraphs 0012-0013 discuss angle detection by attitude detecting unit)

With respect to claim 5, Amann et al, as modified, discloses:
wherein said arithmetic control module configured to convert a longitudinal rotation angle detected by said vertical rotation detector into a vertical angle and convert a lateral rotation angle detected by said lateral rotation detector into a horizontal angle based on a detection result of said attitude detector (Ohtomo et al paragraph 0055 states, “a directional angle calculating program for calculating directional angles (a horizontal angle and a vertical angle) of the distance measuring optical axis 4 …”)

Claims 6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404) and Dunstan (US Pat 3863945), as applied to claims 1-5 and 9-11 above, and further in view of Watts (US Pat 4137638).

With respect to claim 6, Amann et al, as modified, discloses:
The surveying instrument according to claim 1 (as applied to claim 1 above)
With respect to claim 6, Amann et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein rotation meters configured to measure the rotations of said wheels are provided to said wheels respectively, and a moving distance and a change in direction of said lower end of said monopod are estimated based on a diameter of each of said wheels, an interval between said wheels, and the numbers or rotations of said wheels
With respect to claim 6, Watts discloses:
wherein rotation meters configured to measure the rotations of said wheels are provided to said wheels respectively, and a moving distance and a change in direction of said lower end of said monopod are estimated based on a diameter of each of said wheels, an interval between said wheels, and the numbers or rotations of said wheels (obvious in view of combination; column 5, lines 31-37 of Watts state, “The distance through which the vehicle is moved may be measured by the odometer 58. The odometer 58 may include the idler wheels 60 mechanically coupled by the transmission device 64 to Encoder #5. It will be understood that rotation of the wheels 44 and 46 will in turn rotate the idler wheels 60, which rotation will be measured by Encoder #5.”; column 8, lines 43-53 of Watts states, “The CW and CCW signals from the encoder are applied to increment and decrement the counters 282 responsive to rotation of the encoders …” estimating moving distance based on a diameter of each of said wheels, an interval between said wheels, and the numbers of rotations of said wheels are obvious given that all of these factors will factor into the rotation signal sent to the encoder to determine distance travelled. Please note that Watts also discloses multiple encoders and having multiple wheels connected to the odometer can also be construed as anticipating “rotation meters.”)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Watts into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of measuring distance traveled by the surveying instrument.

With respect to claims 12-15, Amann et al, as modified, discloses:
The surveying instrument according to claims 2-5 (as applied to claims 2-5 above)
With respect to claims 12-15, Amann et al, as modified, discloses:
wherein the rotation meters configured to measure the rotations of said wheels are provided to said wheels respectively, and a moving distance and a change in direction of said lower end of said monopod are estimated based on a diameter of each of said wheels, an interval between said wheels, and the numbers of rotations of said wheels
With respect to claims 12-15, Watts discloses:
wherein the rotation meters configured to measure the rotations of said wheels are provided to said wheels respectively, and a moving distance and a change in direction of said lower end of said monopod are estimated based on a diameter of each of said wheels, an interval between said wheels, and the numbers of rotations of said wheels (obvious in view of combination; column 5, lines 31-37 of Watts state, “The distance through which the vehicle is moved may be measured by the odometer 58. The odometer 58 may include the idler wheels 60 mechanically coupled by the transmission device 64 to Encoder #5. It will be understood that rotation of the wheels 44 and 46 will in turn rotate the idler wheels 60, which rotation will be measured by Encoder #5.”; column 8, lines 43-53 of Watts states, “The CW and CCW signals from the encoder are applied to increment and decrement the counters 282 responsive to rotation of the encoders …” estimating moving distance based on a diameter of each of said wheels, an interval between said wheels, and the numbers of rotations of said wheels are obvious given that all of these factors will factor into the rotation signal sent to the encoder to determine distance travelled.)
With respect to claims 12-15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Watts into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of measuring distance traveled by the surveying instrument.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404), Dunstan (US Pat 3863945), and Watts (US Pat 4137638), as applied to claim 6 above, and further in view of Kou et al (US Pat 10124805).

With respect to claim 7, Amann et al discloses:
The surveying instrument according to claim 6 (as applied to claim 6 above)
With respect to claim 7, Amann et al differs from the claimed invention in that it does not explicitly disclose: 
further comprising a time measuring means, wherein said time measuring means measures a time in synchronization with the rotations of said wheels, and said arithmetic control module configured to associate a moving distance and a change in direction of said lower end of said monopod with said time
With respect to claim 7, Kou et al discloses:
further comprising a time measuring means, wherein said time measuring means measures a time in synchronization with the rotations of said wheels, and said arithmetic control module configured to associate a moving distance and a change in direction of said lower end of said monopod with said time (Kou et al discloses a timer 51M, where the timer is used in conjunction with the rotation of the wheels (column 14, lines 24-37 and column 15, lines 35-40)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kou et al into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of aligning rotation information with time information to provide more detailed wheel rotation information that can be used for a variety of applications.

Claims 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404) and Dunstan (US Pat 3863945), as applied to claims 1-5 and 9-11 above, and further in view of Fukuoka (JP Pat 2002181542 A) (See attached machine translation).

With respect to claims 8 and 16-19, Amann et al, as modified, discloses:
The surveying instrument according to claims 1-5 (as applied to claims 1-5 above)
wherein an interval between said wheels is changeable (obvious in view of combination; the wheels are attached at the bottom of a tripod, and Dunstan column 2, lines 39-40 discloses a lock screw 68 to hold the spacing between the wheels at the normal spread of the tripod legs. The interval between said wheels is changeable based on the spread of the tripod legs.)
With respect to claims 8 and 16-19, Amann et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
and further comprises an opening detecting means for detecting said interval between said wheels
With respect to claims 8 and 16-19, Fukuoka discloses:
and further comprises an opening detecting means for detecting said interval between said wheels (paragraph 0031 of the machine translation states, “The tilt angle sensor 16 has an x-axis tilt sensor 16x that detects tilt in the x-axis direction and a y-axis tilt sensor 16y that detects tilt in the y-axis direction … Therefore, the control device 5 individually adjusts the angle in the x-axis direction and the angle in the y-axis direction …”; the detection of the angles allows for detection of the interval between the wheels when the wheels are attached to the tripod legs.)
With respect to claims 8 and 16-19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fukuoka into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for more precise detection of the angle between tripod legs.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404), Dunstan (US Pat 3863945), and Watts (US Pat 4137638), as applied to claims 1-5 and 9-11 above, and further in view of Fukuoka (JP Pat 2002181542 A) (See attached machine translation).

With respect to claim 20, Amann et al, as modified, discloses:
The surveying instrument according to claim 6 (as applied to claim 6 above)
wherein an interval between said wheels is changeable (obvious in view of combination; the wheels are attached at the bottom of a tripod, and Dunstan column 2, lines 39-40 discloses a lock screw 68 to hold the spacing between the wheels at the normal spread of the tripod legs. The interval between said wheels is changeable based on the spread of the tripod legs.)
With respect to claim 20, Amann et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
and further comprises an opening detecting means for detecting said interval between said wheels
With respect to claim 20, Fukuoka discloses:
and further comprises an opening detecting means for detecting said interval between said wheels (paragraph 0031 of the machine translation states, “The tilt angle sensor 16 has an x-axis tilt sensor 16x that detects tilt in the x-axis direction and a y-axis tilt sensor 16y that detects tilt in the y-axis direction … Therefore, the control device 5 individually adjusts the angle in the x-axis direction and the angle in the y-axis direction …”; the detection of the angles allows for detection of the interval between the wheels when the wheels are attached to the tripod legs.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fukuoka into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for more precise detection of the angle between tripod legs.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (EP2400263A2) in view of Ohtomo et al (US PgPub 20170131404), Dunstan (US Pat 3863945), and Kou et al (US Pat 10124805), as applied to claim 7 above, and further in view of Fukuoka (JP Pat 2002181542 A) (See attached machine translation).

With respect to claim 21, Amann et al, as modified, discloses:
The surveying instrument according to claim 6 (as applied to claim 6 above)
wherein an interval between said wheels is changeable (obvious in view of combination; the wheels are attached at the bottom of a tripod, and Dunstan column 2, lines 39-40 discloses a lock screw 68 to hold the spacing between the wheels at the normal spread of the tripod legs. The interval between said wheels is changeable based on the spread of the tripod legs.)
With respect to claim 21, Amann et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
and further comprises an opening detecting means for detecting said interval between said wheels
With respect to claim 21, Fukuoka discloses:
and further comprises an opening detecting means for detecting said interval between said wheels (paragraph 0031 of the machine translation states, “The tilt angle sensor 16 has an x-axis tilt sensor 16x that detects tilt in the x-axis direction and a y-axis tilt sensor 16y that detects tilt in the y-axis direction … Therefore, the control device 5 individually adjusts the angle in the x-axis direction and the angle in the y-axis direction …”; the detection of the angles allows for detection of the interval between the wheels when the wheels are attached to the tripod legs.)
With respect to claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fukuoka into the invention of modified Amann et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for more precise detection of the angle between tripod legs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/28/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857  
12/1/22